Case 8-l¥-f2242-reg DoclO Filed 04/50/19 Entered O4/s0/1Y Lo:19:sy9

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

CENTRAL ISLIP DIVISION
CHAPTER 7
IN RE
CASE NO. 8-19-72242-reg
THOMAS MAFFETONE, JUDGE: Robert E. Grossman
MOTION DATE: June 10, 2019
DEBTOR.

MOTION TIME: 9:30 a.m.

 

PLEASE TAKE NOTICE that upon the annexed affirmation of Shari S. Barak, a
member of the law firm of Shapiro, DiCaro & Barak, LLC, attorneys for Select Portfolio
Servicing, Inc. as Servicer for The Bank of New York Mellon, f/k/a The Bank of New York, as
trustee, on behalf of the holders of the Alternative Loan Trust 2005-55CB, Mortgage Pass-
Through Certificates Series 2005-55CB (“Movant”) will move this Court as set forth below:

JUDGE: HON. Robert E. Grossman

RETURN DATE & TIME:

COURTHOUSE: United States Bankruptcy Court
Alfonse M. D'Amato U.S. Courthouse
290 Federal Plaza

Central Islip, NY 11722

RELIEF REQUESTED: The proposed order will seek to vacate the automatic stay imposed
by 11 U.S.C. § 362(a) generally described as 913 Sound Shore
Road, Jamesport, NY 11947, pursuant to 11 U.S.C. § 362(d){1)
based upon the total debt due to Movant, resulting in Movant's
lack of adequate protection with regard to the subject property.

19-080633
Case o-ly-/2242-reg VOC 10 Filed 04/50/19 Entered 04/50/Lly Loilyiog

PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, to the relief
requested, must be served upon and received by Shapiro, DiCaro & Barak, LLC at their offices
at One Huntington Quadrangle, Suite 3N05, Melville, NY 11747 and filed with the Clerk of the
United States Bankruptcy Court for the Eastern District of New York at United States
Bankruptcy Court, Alfonse M. D'Amato U.S. Courthouse, 290 Federal Plaza, Central Islip, NY

11722 no later than seven (7) days prior to the return date of this motion.

Dated: April 30, 2019
Melville, New York

__/s/Shari Barak

 

Shari S. Barak

Managing Attorney

Shapiro, DiCaro & Barak, LLC

Attorneys for Select Portfolio Servicing, Inc. as
Servicer for The Bank of New York Mellon, f/k/a
The Bank of New York, as trustee, on behalf of the
holders of the Alternative Loan Trust 2005-55CB,
Mortgage Pass-Through Certificates Series 2005-
55CB

One Huntington Quadrangle, Suite 3N05
Melville, NY 11747

Telephone: (631) 844-9611

Fax: (631) 844-9525

TO: SERVICE LIST

19-080633
Case o-ly-/2242-reg Voc lO Filed 04/50/19 Entered O4/s0/Lly Loilyisy

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

CENTRAL ISLIP DIVISION
CHAPTER 7
IN RE
CASE NO. 8-19-72242-reg
THOMAS MAFFETONE, JUDGE: Robert E. Grossman
MOTION DATE: June 10, 2019
DEBTOR.

MOTION TIME: 9:30 a.m.

 

AFFIRMATION IN SUPPORT OF
ENTRY OF AN ORDER GRANTING
RELIEF FROM THE AUTOMATIC STAY

Shari S. Barak, an attorney at law duly admitted to practice before the Courts of the State
of New York and the U.S. District Court for the Eastern District of New York, hereby affirms the
following to be true under penalty of perjury:

1. I am a member with the law firm of Shapiro, DiCaro & Barak, LLC, attorneys for
Select Portfolio Servicing, Inc. as Servicer for The Bank of New York Mellon, f/k/a The Bank of
New York, as trustee, on behalf of the holders of the Alternative Loan Trust 2005-55CB,
Mortgage Pass-Through Certificates Series 2005-55CB (“Movant”), a secured creditor of
Thomas Maffetone (“Debtor”). As such, I am fully familiar with the facts and circumstances of
this case.

2. I make this Affirmation in support of the within request for an Order Granting Relief
from the automatic stay, for cause, pursuant to 11 U.S.C. § 362(d)(1) and (2).

3. Jurisdiction is conferred on this Court by the provisions of 28 U.S.C. § 1334. This is
a proceeding to terminate and annul the automatic stay and is therefore a “core” proceeding

within the meaning of 28 U.S.C. § 157(b)(2).

19-080633
Case s-ly-f2242-reg Doc lO Filed O4/s0/1l9 Entered O4/s0/1Y 1O:19:39

4. Movant is a secured creditor of the Debtor pursuant to a note executed by Thomas
Maffetone on August 11, 2005, whereby Thomas Maffetone promised to repay the principal
amount of $242,000.00 plus interest to America's Wholesale Lender (the “Note”). To secure the
repayment of the Note, Thomas Maffetone granted Mortgage Electronic Registration Systems
Inc (MERS) as nominee for America's Wholesale Lender a mortgage, which was duly recorded
in the Suffolk County Clerk’s Office on October 6, 2005 at Book M00021144 of Mortgages,
page 993 (the “Mortgage,” Note and Mortgage, collectively, as the “Loan”), encumbering real
property located at 913 Sound Shore Road, Jamesport, NY 11947 (the “Property”). The
Mortgage was transferred to The Bank of New York Mellon f/k/a The Bank of New York, as
Trustee, on behalf of the holders of the Alternative Loan Trust 2005-55CB Mortgage Pass-
Through Certificates Series 2005-55CB, and said transfer was memorialized by an Assignment
of Mortgage executed on November 3, 2015 (the “Assignment of Mortgage”). The terms of the
Loan were modified by agreement dated September 1, 2013 entered into by and between the
Movant and the Debtor creating a new principal balance in the amount of $235,043.83 (the
“Loan Modification Agreement”). Copies of the Note, Mortgage, Loan Modification
Agreement, and Assignment of Mortgage are annexed hereto as Exhibit “A.”

5. Upon information and belief, the Debtor herein own(s) the Property.

6. Debtor filed a petition for relief under Chapter 7 of the U.S. Bankruptcy Code on or
about March 27, 2019.

7. According to the Debtor’s Statement of Intention, the Debtor intends to surrender the
property. A copy of the Debtor's Chapter 7 Statement of Intentions is annexed hereto as Exhibit

“B ”

19-080633
Case o-ly-/2242-reg Voc lO Filed UO4/o0;19 Entered O4/s0/ly Loi lyisy

8. Debtor has failed to make current mortgage payments due to Movant under the terms
of the Loan. As a result, the Mortgage remains due for the March 1, 2015 payment and each
subsequent payment thereafter.

9. The amount of delinquency due as of April 2, 2019 under the Mortgage is as follows:

25 Defaulted Monthly Payments at $732.03 each $18,300.75
(March 2015 through March 2017)

15 Defaulted Monthly Payments at $1,731.55 each $25,973.25
(April 2017 through June 2018)

2 Defaulted Monthly Payments at $2,341.29 each $4,682.58
(July 2018 through August 2018)

8 Defaulted Monthly Payments at $2,454.61 each $19,636.88
(September 2018 through April 2019)

Misc. Fees $0.01
Late Charges $29.28
Total Delinquencies $68,622.75

10. A copy of the Relief from Stay-Real Estate and Cooperative Apartments (“Affidavit”)
is annexed hereto as Exhibit “C.”

11. Moreover, in view of the total debt due to Movant and in light of the Debtor’s failure
to make payments, Movant is no longer adequately protected. The automatic stay must be
vacated for cause pursuant to 11 U.S.C. § 362(d)(1).

12. As set forth in the Affidavit, as of April 2, 2019, the approximate debt due and owing
to Movant equals $302,405.06. The debt is accruing interest at a rate of 3% per annum.

13. Based upon the Debtor's Schedule D, the Property has an estimated fair value of
approximately $675,120.00. A copy of Debtor's Schedule D is annexed hereto as Exhibit “D.”
As indicated in paragraph 12 herein above, the total debt to Movant equals $302,405.06.

14. Movant, according to the laws of the State of New York and the terms and conditions
of the Mortgage, desires to continue and/or commence foreclosure proceedings with respect to

the Property.

19-080633
Case o-ly-/2242-reg VOC 10 Filed 04/50/19 Entered 04/50/Lly Loilyiog

15. The Debtor, Debtor's Attorney, the Chapter 7 Trustee and the Office of the United
States Trustee have each been duly served with the within Notice of Motion, Affirmation,
Exhibits and proposed Order Vacating Stay, as more fully set forth in the annexed affidavit of
mailing.

16. No prior application has been made for the relief requested herein.

17. The entity which has the right to foreclose is: The Bank of New York Mellon, f/k/a
The Bank of New York, as trustee, on behalf of the holders of the Alternative Loan Trust 2005-
55CB, Mortgage Pass-Through Certificates Series 2005-55CB by virtue of being the holder and

owner of the note.

19-080633
Case o-ly-/2242-reg VOC 10 Filed 04/50/19 Entered 04/50/Lly Loilyiog

WHEREFORE, Movant respectfully requests an Order of this Court vacating the

automatic stay for cause pursuant to 11 U.S.C. § 362(d)(1) as to the aforementioned Property;

allowing Movant, its agents, assigns or successors in interest, leave to exercise its rights pursuant

to the Note and Mortgage including but not limited to foreclose the Mortgage secured by the

subject Property; and for such other, further and different relief as to this Court may seem just,

proper and equitable.

Dated: April 30, 2019
Melville, New York

19-080633

_/s/Shari Barak

 

Shari S. Barak

Managing Attorney

Shapiro, DiCaro & Barak, LLC

Attorneys for Select Portfolio Servicing, Inc. as Servicer for
The Bank of New York Mellon, f/k/a The Bank of New York,
as trustee, on behalf of the holders of the Alternative Loan
Trust 2005-55CB, Mortgage Pass-Through Certificates Series
2005-55CB

One Huntington Quadrangle, Suite 3NO05

Melville, NY 11747

Telephone: (631) 844-9611

Fax: (631) 844-9525
Case 8-l¥-f2242-reg Doc lO Filed O4/s0/1lyY Entered O4/s0/19 LOi19isg

SHAPIRO, DICARO & BARAK, LLC

Attorneys for Select Portfolio Servicing, Inc. as Servicer
for The Bank of New York Mellon, f/k/a The Bank of New
York, as trustee, on behalf of the holders of the Alternative
Loan Trust 2005-55CB, Mortgage Pass-Through
Certificates Series 2005-55CB

One Huntington Quadrangle, Suite 3N05

Melville, NY 11747

Telephone: (631) 844-9611, Fax: (631) 844-9525

Shari S. Barak

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

CENTRAL ISLIP DIVISION

CHAPTER 7
IN RE

CASE NO. 8-19-72242-reg
THOMAS MAFFETONE, , JUDGE: Robert E. Grossman

MOTION DATE: June 10, 2019
DEBTOR.

MOTION TIME: 9:30 a.m.

AFFIDAVIT OF SERVICE BY MAIL

STATE OF NEW YORK _)
)ss:

COUNTY OF MONROE _ )
I, Lora Mosher, being sworn, say, I am not a party to this action; I am over 18 years of

age, I reside in Rochester, New York.

On Py yl 30 , 2019 I served the within Notice of Motion, Affirmation in Support,
Exhibits and Proposed Order Granting Relief from the Automatic Stay upon:

TO: Debtor
Thomas Maffetone
378 Manor Lane
Riverhead, NY 11901

Attorney for Debtor

John Gonzalez

Law Office of John Gonzalez P.C.
3237 Route 112

Bldg 6, Suite 10

Medford, NY 11763

19-080633
Case o-ly-/2242-reg Voc lO Filed 04/50/19 Entered O4/s0/Lly Loilyisy

Trustee

Robert L. Pryor

Pryor & Mandelup LLP
675 Old Country Road
Westbury, NY 11590

U.S. Trustee

Long Island Federal Courthouse
560 Federal Plaza - Room 560

Central Islip, NY 11722

at the addresses designated by the foregoing individuals for that purpose by depositing a true

copy of same enclosed in a postpaid, properly addressed wrapper, in an official depository under

the exclusive care and custody of the United States Postal Service within the State of New York.

Date Ay WM\ 30 i290 IS

 

 

19-080633

Loar

Lora Mosher

Bankruptcy Assistant

Shapiro, DiCaro & Barak, LLC

Attorneys for Select Portfolio Servicing, Inc.
as Servicer for The Bank of New York
Mellon, f/k/a The Bank of New York, as
trustee, on behalf of the holders of the
Alternative Loan Trust 2005-S5CB,
Mortgage Pass-Through Certificates Series
2005-55CB

175 Mile Crossing Boulevard

Rochester, New York 14624

Telephone: (585) 247-9000

Fax: (585) 247-7380

TAMARA MONTESANO
Notary Public, State of New York
No, 01MO6180767
lited in Steuben County
Commission Expires Jan. 14, 2
Case o-ly-/2242-reg Voc lO Filed UO4/o0;19 Entered O4/s0/ly Loi lyisy

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

CENTRAL ISLIP DIVISION
CHAPTER 7
IN RE
CASE NO. 8-19-72242-reg
THOMAS MAFFETONE, JUDGE: Robert E. Grossman
MOTION DATE: June 10, 2019
DEBTOR.

MOTION TIME: 9:30 a.m.

 

ORDER GRANTING RELIEF FROM
THE AUTOMATIC STAY

UPON consideration of the Application of Select Portfolio Servicing, Inc. as Servicer for
The Bank of New York Mellon, f/k/a The Bank of New York, as trustee, on behalf of the holders
of the Alternative Loan Trust 2005-55CB, Mortgage Pass-Through Certificates Series 2005-
55CB, (“Movant”) dated April 30, 2019, and it appearing that neither the Debtor nor the Chapter
7 Trustee nor the U.S. Trustee have opposition to the motion brought by Movant, for relief from
the automatic stay, and with good cause appearing therefore, it is

ORDERED that the automatic stay, heretofore in effect pursuant to 11 U.S.C. § 362(a),
is hereby vacated for cause pursuant to 11 U.S.C. § 362(d) as to Movant, its agents, assigns or
successors in interest, so that Movant, its agents, assigns or successors in interest, may take any
and all actions pursuant to the Note and Mortgage and applicable state law including but not
limited to foreclose its mortgage on premises known as 913 Sound Shore Road, Jamesport, NY
11947 without further application to this Court, and it is further

ORDERED that in the event this case is converted to a case under any other chapter of

the U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

19-080633
Case o-Lly-/2242-reg VOC LO Filed 04/50/19 Entered O4/s0/Lly Loi lyisy

ORDERED that the Movant shall promptly report and turn over to the Chapter 7 Trustee

any surplus monies realized by any sale of the Property.

19-080633
